DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group III, claims 8-20 in the reply filed on December 23, 2020 is acknowledged.  The restriction requirement of claims 1-4, as set forth in the Office action mailed on November 24, 2020, has been reconsidered in view of the applicant’s arguments in pgs. 2-3. The restriction requirement of claims 1-4 is hereby withdrawn. However, the restriction requirement of claims 5-7, as set forth in the Office action mailed on November 24, 2020, is still deemed proper. This is because claim 5 a wireless communication device receiving control signals from said hearing device and providing data based on said received control signal to said hearing device. The requirement of claims 5-7 is therefore made FINAL.
Claim Objections
3.	Claims 9-12, 15 and 18 are objected to because of the following informalities:  
Claims 9-12, 15 and 18 recite “A hearing device according to claim 8” and it should be “The hearing device according to claim 8”. 
Claims 12, 15 and 18 recites “an external device” and it should be “the external device”.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 8, 9, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shennib US-PG-PUB No. 2016/0049074.

Regarding claim 1, Shennib teaches
In Fig. 10 of a method, performed in a hearing device (Fig. 10 shows a hearing device 100), for wirelessly controlling an external device (Fig. 10 shows an appliance 800…Para. [0034], Lines 1-4 and 9-10), comprising: 
- wirelessly connecting with said external device (i.e. appliance 800) as shown in Fig. 10 and Para. [0034], Lines 1-4; 
- receiving data from said at least one external device (i.e. appliance 800) as shown in Fig. 10 and Para. [0034], Lines 1-4; 
- extracting signals comprising audio from the received data (Para. [0034], Lines 1-5); 
- generating a control signal (Fig. 10 shows a wireless signals 802 from the hearing device 100) based on said extracted signal as shown in Fig. 10, Para. [0034], Lines 1-5 and 9-10; and 


Regarding claim 8, Shennib teaches
A hearing device (Fig. 10 shows a hearing device 100) adapted for wirelessly controlling an external device (Fig. 10 shows an appliance 800), and being configured to be in an ear of a user of the hearing device (Para. [0027], Lines 1-3), comprising 
- an antenna (an antenna….Para. [0010], Lines 1-2) adapted for wirelessly communicating with the external device (i.e. appliance 800) (Para. [0010], Lines 1-6);
- a wireless interface (Fig. 10 shows wireless electronics 116 of the hearing device 100) adapted for receiving data via the antenna (Para. [0010], Lines 1-6), and 
-  Fig. 10 shows a signal processing unit (i.e. the processing unit is form by memory 128, appliance control parameters 130, configuration data 132 and audio data 134) adapted for extracting signals comprising audio from said received data as shown in Fig. 10 and Para. [0034], Lines 1-4 and generating control signals (Fig. 10 shows wireless signals 802) based on the extracted signal (Para. [0034], Lines 1-5), wherein the wireless interface (i.e. wireless electronics 116 of the hearing device 100) is adapted for sending the control signals (i.e. wireless signals 802) to the external device via the antenna in order to control the external device as shown in Fig. 10 and Para. [0010], Lines 1-6.

Regarding claim 9, Shennib teaches


Regarding claim 12, Shennib teaches
Fig. 10 shows a hearing system comprising: - a hearing device (i.e. hearing device 100) according to claim 8, and - an external device (Fig. 10 shows an appliance 800) comprising an antenna (an antenna….Para. [0010], Lines 1-2) for wirelessly communicating with the hearing device (Para. [0027], Lines 1-3), and a wireless interface (Fig. 10 shows wireless electronics 116 of the appliance 800) for receiving and/or sending data via the antenna (Para. [0010], Lines 1-6).

Regarding claim 13, Shennib teaches 
The hearing system according to claim 12, wherein the external device is adapted to perform predetermined functions upon receiving the at least one of the control signals from the hearing device (Para. [0034], Lines 9-14 and Para. [0035], Lines 22-32).

Regarding claim 15, Shennib teaches
Fig. 10 shows a hearing system comprising: - a hearing device (i.e. hearing device 100) according to claim 9, and - an external device (Fig. 10 shows an appliance 800) comprising an antenna (an antenna….Para. [0010], Lines 1-2) for wirelessly communicating with the hearing device (Para. [0027], Lines 1-3), and a wireless interface (Fig. 10 shows wireless electronics 116 of the appliance 800) for receiving and/or sending data via the antenna (Para. [0010], Lines 1-6).

Regarding claim 16, Shennib teaches 
The hearing system according to claim 15, wherein the external device is adapted to perform predetermined functions upon receiving the at least one of the control signals from the hearing device (Para. [0034], Lines 9-14 and Para. [0035], Lines 22-32).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 2, 4, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib US-PG-PUB No. 2016/0049074 in view of Svendsen et al. (hereinafter Svendsen) US-PG-PUB No. 2015/0287408.

Regarding claim 2, Shennib teaches all the features with respect to claim 1 as outlined above. 
Shennib does not explicitly teach determining whether the signals comprising audio originate from a user of said hearing device.
Svendsen teaches of the hearing assistance processor is configured to identify a user providing the audio data (Para. [0147], Lines 6-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Shennib, with determining whether the signals comprising audio originate from the user of said hearing device, as taught by Svendsen. The motivation is to allow the method to use speech engine to determine whether the signals comprising audio originate from the user.

Regarding claim 4, the combination of Shennib and Svendsen teach all the features with respect to claim 2 as outlined above. Svendsen teaches if the signals comprising audio cannot be determined with sufficient confidence to be from said user, providing a notification to said user (Para. [0146], Lines 1-8). 

Regarding claim 10, Shennib teaches all the features with respect to claim 8 as outlined above. 
Shennib does not explicitly teach that the signal processing unit comprises a speech analysis unit adapted to recognize predetermined speech signals in the signals comprising audio.
	Svendsen teaches in Fig. 7 of a hearing assistance processor 706 comprises recognition processor 710 implements speech recognition engines (Para. [0123], Lines 1-6). The hearing assistance processor is configured to identify a user providing the audio data (Para. [0147], Lines 6-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Shennib, with speech analysis unit adapted to recognize predetermined speech signals in the signals comprising audio, 

Regarding claim 18, the combination of Shennib and Svendsen teach all the features with respect to claim 10 as outlined above. Shennib teaches Fig. 10 shows a hearing system comprising: - a hearing device (i.e. hearing device 100) according to claim 10, and - an external device (Fig. 10 shows an appliance 800) comprising an antenna (an antenna….Para. [0010], Lines 1-2) for wirelessly communicating with the hearing device (Para. [0027], Lines 1-3), and a wireless interface (Fig. 10 shows wireless electronics 116 of the appliance 800) for receiving and/or sending data via the antenna (Para. [0010], Lines 1-6).

Regarding claim 19, the combination of Shennib and Svendsen teach all the features with respect to claim 18 as outlined above. Shennib teaches that the external device is adapted to perform predetermined functions upon receiving the at least one of the control signals from the hearing device (Para. [0034], Lines 9-14 and Para. [0035], Lines 22-32).

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shennib US-PG-PUB No. 2016/0049074 in view of Svendsen et al. (hereinafter Svendsen) US-PG-PUB No. 2015/0287408 further in view of Han et al. (hereinafter Han) US-PG-PUB No. 2013/0169525.

Regarding claim 3, the combination of Shennib and Svendsen teach all the features with respect to claim 2 as outlined above. Svendsen teaches if the signals comprising audio are determined to 
The combination of Shennib and Svendsen do not explicitly teach generating control signals based on said extracted speech signals; and - providing said control signals to said external device in order to control said external device.
	Han teaches a control unit 140 may generate a control signal corresponding to the input voice command and transmit the generated control signal to the external device via an external terminal input unit 160 (Para. [0059], Lines 4-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by the combination of Shennib and Svendsen, with speech analysis unit adapted to recognize predetermined speech signals in the signals comprising audio, as taught by Svendsen. The motivation is to allow the device to be controlled in accordance with a user's speech.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shennib US-PG-PUB No. 2016/0049074 in view of Svendsen et al. (hereinafter Svendsen) US-PG-PUB No. 2015/0287408 further in view of Pedersen et al. (hereinafter Pedersen) US-PG-PUB No. 2013/0169525.

Regarding claim 11, the combination of Shennib and Svendsen teach all the features with respect to claim 10 as outlined above. 
The combination of Shennib and Svendsen do not explicitly teach the signal processing unit is adapted for activating the wireless interface upon recognizing a predetermined speech signal in the signals comprising audio and wherein the wireless interface is adapted to establish a connection to a predetermined external device in dependence of the specific predetermined speech signals recognized by the speech analysis unit upon activation.
	Pedersen teaches the phone call is accepted by the user 46, e.g., by activating the switch 50 (Para. [0063], Lines 11-12) at the hearing aid device 10 (or via another user interface, e.g. a remote control, e.g. implemented in the user's mobile phone). The hearing aid device 10 activates the communication mode and connects wirelessly to the mobile phone 12 (Para. [0066], Lines 1-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Shennib and Svendsen, with speech analysis unit adapted to recognize predetermined speech signals in the signals comprising audio, as taught by Svendsen. The motivation is to allow the device to be controlled in accordance with a user's speech.
Allowable Subject Matter
12.	Regarding claim 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653